          IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF MISSOURI
                        CENTRAL DIVISION

JOHN DOE,                               )
                                        )
              Plaintiff,                )
                                        )
     v.                                 )   Case No. 2:21-cv-04035-NKL
                                        )
JENNIFER TIDBALL, et al.,               )
                                        )
              Defendants.               )

                 MOTION TO WITHDRAW AS ATTORNEY

     Assistant Attorney General Zachary T. Buchheit moves to withdraw as

counsel for Defendants Jennifer Tidball, Mark Stringer and Joan Rogers. Mr.

Buchheit has left the employment of the Missouri Attorney General’s Office on

August 3, 2021.


     Assistant Attorney General Jeremiah Morgan has entered his

appearance and will remain as counsel for the Defendants.


                                     Respectfully submitted,

                                     ERIC S. SCHMITT
                                     Missouri Attorney General

                                     /s/ Zachary T. Buchheit
                                     Zachary T. Buchheit, #71816
                                     Office of the Missouri Attorney General
                                     P.O. Box 899
                                     Jefferson City, MO 65102
                                     (573) 751-3914
                                     (573) 751-9456 (fax)



          Case 2:21-cv-04035-NKL Document 54 Filed 08/05/21 Page 1 of 2
                        CERTIFICATE OF SERVICE

      I hereby certify that on this 5th day of August, 2021, a copy of the

foregoing was filed via the Court’s electronic filing system, which sent

electronic notification to all counsel of record.


                                      /s/ Zachary T. Buchheit
                                      Zachary T. Buchheit




                                         2
        Case 2:21-cv-04035-NKL Document 54 Filed 08/05/21 Page 2 of 2
